Order entered February 1, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01169-CV

                            JAMES PHELPS, ET AL., Appellants

                                               V.

                            EFRAIN GARCIA, ET AL., Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-10-07686

                                           ORDER
       The Court has before it appellant James Phelps’s January 28, 2013 second motion to

extend time to file appellant’s brief. The Court GRANTS the motion and ORDERS appellant

James Phelps to file his brief by February 11, 2013. No further extensions will be granted absent

a showing of exceptional circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE